In an action in which a judgment of the Supreme Court, Nassau County, was entered on May 7, 1973, granting defendant a separation, upon her counterclaim, plaintiff appeals (1) from an order of said court, dated March 20, 1973, which denied his motion to set aside a stipulation settling certain of the issues, and (2) from so much of the Judgment as awarded defendant alimony and child support in the sum of $625 per month, adjudged that the stipulation shall survive the judgment and provided for the specific enforcement of the provisions of the settlement. Order affirmed, without costs. Judgment modified, on the law, by striking therefrom the seventh decretal paragraph in its entirety. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, it was error to provide in the judgment that the stipulation shall survive and not be merged in the judgment, since there was no reservation in the stipulation that it should endure after the entry of .the judgment (Kunher v. Kwnker, 230 App. Div. 641). Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.